Citation Nr: 0702931	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability rating due to treatment for service-connected 
degenerative arthritis, glenohumeral joint, tendonitis and 
dislocation of the acromioclavicular, right shoulder 
(dominant), in effect from July 22, 2003 to September 30, 
2003.

2.  Whether a reduction in the disability rating for 
service-connected degenerative arthritis, glenohumeral 
joint, tendonitis and dislocation of the acromioclavicular, 
right shoulder (dominant), from 40 percent to 30 percent, 
effective May 1, 2005, was proper.

3.  Entitlement to an increased rating for service-connected 
degenerative arthritis, glenohumeral joint, tendonitis and 
dislocation of the acromioclavicular, right shoulder 
(dominant).  





WITNESSES AT HEARING ON APPEAL

Appellant, M.T.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1961 to June 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  In August 
2003, the RO assigned a temporary total evaluation for the 
veteran's service-connected degenerative arthritis, 
glenohumeral joint, tendonitis and dislocation of the 
acromioclavicular, right shoulder (dominant), based on the 
need for convalescence after surgery, effective from July 22, 
2003 to September 30, 2003, and assigned a 30 percent rating, 
effective from October 1, 2003.  In January 2004, the RO 
increased the veteran's rating for his right shoulder 
disability to 40 percent, with an effective date of October 
1, 2003.  In December 2004, the RO denied the veteran's claim 
for an extension of a temporary total evaluation beyond 
September 30, 2003.  In February 2005 the RO decreased the 
veteran's rating to 30 percent, effective from May 1, 2005.  

In June 2006, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge, in which the veteran 
and M.T. presented as witnesses.  A transcript of the hearing 
is of record.  




FINDINGS OF FACT

1.  In August 2003, the RO assigned a temporary total rating, 
effective from July 22, 2003 to September 30, 2003, based on 
surgical treatment of the veteran's service-connected 
degenerative arthritis, glenohumeral joint, tendonitis and 
dislocation of the acromioclavicular, right shoulder 
(dominant), that necessitated convalescence.  

2.  The veteran's right shoulder surgery on July 22, 2003 did 
not necessitate convalescence beyond September 30, 2003.


CONCLUSION OF LAW

The criteria for a temporary total rating beyond September 
30, 2003, based on convalescence necessitated by surgical 
treatment for service-connected degenerative arthritis, 
glenohumeral joint, tendonitis and dislocation of the 
acromioclavicular, right shoulder (dominant), have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R §§ 
3.159, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Extension of Temporary Total Evaluation Beyond September 
31, 2003

The veteran asserts that he is entitled to an extension of 
his temporary total rating beyond September 30, 2003.  He 
argues that he is shown to have as little as 20 degrees of 
movement in his shoulder, that his arm was in a sling as of 
October 1, 2003, that he wears his sling about 80 percent of 
the time, that he may require another shoulder surgery, and 
that, in essence, his residual pain and other shoulder 
symptoms warrant extension of his temporary total rating.  

In December 1968, the RO granted service connection for a 
postoperative dislocation, right shoulder.  The RO 
subsequently assigned a number of different evaluations for 
this disability, to include a 30 percent evaluation effective 
February 2002.  In August 2003, the RO assigned a temporary 
total evaluation for the veteran's right shoulder disability, 
which it characterized as "degenerative arthritis, 
glenohumeral joint, tendonitis and dislocation of the 
acromioclavicular, right shoulder (dominant)," based on the 
need for convalescence after surgery.  See 38 C.F.R. § 4.30 
(2006).  The RO assigned a temporary total evaluation from 
July 22, 2003 to September 31, 2003, and assigned a 30 
percent rating with an effective date of October 1, 2003.  
The veteran appealed the issue of entitlement to an extension 
of a temporary total disability rating beyond September 30, 
2003, and in December 2004, the RO denied the claim.  The 
veteran has appealed. 

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30.  In order 
to attain the temporary total disability rating, the veteran 
must demonstrate that his service connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

In addition, if VA assigns a temporary total rating, such 
will be followed by appropriate schedular evaluations; a 
reduction in the total rating will not be subject to the 
notice and procedural requirements of  38 C.F.R. § 3.105(e).  
When the evidence is inadequate to assign a schedular 
evaluation, a physical examination will be scheduled and 
considered prior to the termination of a total rating.  38 
C.F.R. § 4.30.  Additionally, and relevant to the instant 
case, § 4.30 further authorizes extensions of the temporary 
total rating when supported by the record in increments of 1, 
2 or 3 months beyond the initial 3 months granted.  38 C.F.R. 
§ 4.30(b)(1).    

With respect to veteran's right shoulder disability, normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.  

The VA medical evidence includes a report, dated July 22, 
2003, which shows that the veteran underwent surgical 
procedures on his right shoulder, to include a right shoulder 
arthroscopy, debridement, open rotator cuff repair, and 
distal clavicle excision.  The postoperative diagnosis was 
right shoulder impingement.  The right shoulder was 
immobilized immediately after surgery.  The veteran was 
discharged from the hospital the day following surgery.  An 
August 8, 2003 VA progress note states that he was "doing 
well," and that he still had some pain in his biceps groove, 
but was "already doing much better ROM (range of motion) 
with overhead motions and less pain."  The note describes an 
incident the week before when the veteran lost his balance 
and jerked his arm and heard a "pop," and notes that there 
was no swelling, no tenderness, and a possible torn RCR 
(rotator cuff repair) but that it was too soon to tell.  On 
examination, the right shoulder had forward flexion to 90 
degrees, and abduction to 90 degrees, with grip strength of 
5/5 and there was minimal shoulder swelling.  The report 
indicates that his staples were removed, that he was to 
continue with OT (occupational therapy), and that a shoulder 
immobilizer was in use.  A follow-up visit was scheduled in 
four weeks.  

The veteran's temporary total evaluation ended on September 
30, 2003.  There is no relevant medical evidence dated 
between August 8, 2003 and October 22, 2003.  

A VA progress note, dated October 22, 2003, notes that the 
veteran had a possible rupture of the head of the biceps, and 
that he complained of hearing a "pop" in his right shoulder 
during physical therapy and of unbearable pain, which would 
shoot down the arm.  A physical examination revealed a well-
healed scar without signs of infection.  The veteran 
exhibited tenderness to palpation over the proximal biceps 
and the area of the intertubercular groove.  He had pain on 
passive range of motion, however he tolerated such passive 
range of motion to 110 degrees forward flexion, 95 degrees 
abduction, external rotation to 20 degrees and internal 
rotation to the posterosuperior iliac spine.  The veteran had 
intact motor function in the right upper extremity.  He 
received an injection for the pain.  The report indicates 
that a repeat surgery may be warranted, but that sometimes 
large rotator cuff repairs were not amendable to repeat 
repair.  

The remaining medical evidence is summarized as follows: 
overall, he was noted to have between 20 and 110 degrees of 
forward flexion.  Some reports note muscle atrophy to the 
supraspinatus region.  The only strength findings are found 
in reports, dated in December 2003, and October 2004, which 
show that he was noted to have grip strength of 4+/5.  Other 
evidence includes: a VA progress note, dated October 22, 
2003, which notes that the veteran had a possible rupture of 
the head of the biceps, and that he complained of hearing a 
"pop" in his right shoulder during physical therapy, and of 
unbearable pain which would shoot down the arm.  On 
examination, he had a well-healed scar without signs of 
infection.  There was intact motor function in the right 
upper extremity.  He received an injection for the pain.  The 
report indicates that a repeat surgery may be warranted, but 
that sometimes large rotator cuff repairs were not amendable 
to repeat repair.  

A VA MRI report, dated in November 2003, contains an 
impression of no evidence of recurrent rotator cuff repair, 
although the possibility of a partial tear could not be 
excluded, and notes that the supraspinatous tendon showed 
some atrophic changes, slight superior displacement of the 
humeral head, and evidence of a previous resection of the 
distal end of the clavicle.  

A report from a private health care provider, dated in 
December 2003, shows that the veteran had requested a second 
opinion as to whether another right shoulder surgery was 
warranted.  

A January 2004 VA examination report shows that the veteran 
reported having continual right shoulder problems 
intermittently and worsening pain after the July 2003 
surgery, which radiated down the right arm.  The veteran 
reported that he had trouble combing his hair and threading 
his belt, in addition to having difficulty with repetitive 
use of the arm in pushing and pulling.  He could not lift 
anything, especially nothing above the right shoulder, which 
caused severe pain  He indicated that he had been in physical 
therapy continually, though he reported that this had not 
yielded improvement of his symptoms.  A physical examination 
revealed that the veteran had well-healed surgical scars.  A 
July 2004 VA progress note shows that the veteran was told 
that his right shoulder symptoms may take a full year to 
resolve.  He was provided with an injection for pain.  A VA 
examination report, dated in October 2004, notes that the 
veteran had a well-healed incision from the previous 
surgeries to the shoulder with no signs of infection or 
breakdown in the skin.  An October 2004 VA progress note 
states that the veteran has been handled well on Tramadol, 
that he stated that he saw no reason to return to the 
orthopedic clinic, and that he would continue follow-up at 
other pain clinics.  

The Board finds that the claim must be denied.  It does not 
appear that any of the criteria cited in § 4.30 are satisfied 
as of October 1, 2003.  As an initial matter, the Board 
stresses that the issue being decided, i.e., entitlement to 
an extended period of convalescence, is separate and distinct 
from the issue of entitlement to an increased rating (which 
is being remanded for additional development).  With regard 
to the criteria at 38 C.F.R. § 4.30, the veteran's right 
shoulder symptoms do not involve stumps of recent 
amputations, application of a body cast, or use of a 
wheelchair or crutches.  There is no medical evidence of  the 
necessity for house confinement.  It does not appear that his 
shoulder was immobilized by cast.  Although his right 
shoulder surgery convalescence included "therapeutic 
immobilization" of a major joint (the right shoulder), there 
is no medical evidence to show that immobilization continued 
beyond September 30, 2003.  In summary, the Board concludes 
that despite his continued right shoulder symptoms, there is 
no medical evidence which suggests that the veteran meets any 
of the criteria listed in 38 C.F.R. § 4.30(a)(1), (2) or (3) 
which would allow the grant of additional months of a 
temporary total convalescence rating.  The Board therefore 
concludes that the preponderance of the evidence is against 
an extension of a total disability evaluation for 
convalescence beyond September 2003.  

In reaching this decision, the Board has considered the 
veteran's descriptions of right shoulder symptoms as 
competent evidence.  However, the criteria of 38 C.F.R. § 
4.30 are specific, and do not require that the right shoulder 
must be without impairment, or fully functional.  Rather, the 
provisions of 38 C.F.R. § 4.30 essentially provide 
compensation for the temporary disability caused by a 
surgical procedure with recognition that overall disability 
rating should be re-evaluated after stabilization.  The 
preponderance of the medical evidence and opinion in this 
case establishes that the veteran does not meet the criteria 
for a convalescence rating beyond September 2003.  The Board 
therefore finds that an extension of a temporary total 
convalescent rating under the provisions of 38 C.F.R. 4.30 
beyond September 2003 is not warranted.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in May 2004, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  The RO's letter 
also informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  An additional VCAA notice was sent in 
December 2005.  

The May 2004 VCAA letter was mailed to the appellant prior to 
the initial RO adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
March 2006, and in any event, no further notice is needed as 
to any disability rating or effective date matters.  Since 
the claim has been denied, any question as to the disability 
rating or the appropriate effective date to be assigned is 
rendered moot.  VA is not required, therefore, to provide 
this notice.  Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded VA examinations for the disability in 
issue.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Entitlement to an extension of the temporary convalescent 
rating beyond September 2003, under 38 C.F.R. § 4.30, is 
denied.


REMAND

In August 2003, the RO assigned a temporary total evaluation 
for the veteran's right shoulder disability from July 22, 
2003 to September 31, 2003, and assigned a 30 percent rating 
with an effective date of October 1, 2003.  In January 2004, 
the veteran filed a notice of disagreement (NOD) with the 
RO's August 2003 rating decision.  In his NOD, he also raised 
the issue of entitlement to an increased rating for his 
service-connected right shoulder disability.  

That same month (January 2004), the RO increased the 
veteran's rating for his right shoulder disability to 40 
percent, with an effective date of October 1, 2003.  

In December 2004, the RO notified the veteran that it had 
determined that this right shoulder disability was no more 
than 30 percent disabling, and that it proposed to reduce his 
rating.  See 38 C.F.R. §§ 3.105(e), 3.344(c) (2006).  

In February 2005, the RO reduced the veteran's rating to 30 
percent, effective May 1, 2005.  

In summary, the veteran has raised the issue of entitlement 
to an increased rating for his service-connected right 
shoulder disability, and the scope of this issue includes the 
issue of whether the RO's reduction in the veteran's 
disability rating for his right shoulder disability from 40 
percent to 30 percent, effective May 1, 2005, was proper.  In 
this regard, although 38 C.F.R. § 4.30 states that reduction 
in temporary total ratings will not be subject to the notice 
and procedural requirements of  38 C.F.R. § 3.105(e), the 
veteran's reduction was effectuated in a February 2005 rating 
decision, and the 30 percent rating was assigned an effective 
date of May 2005.  This rating decision therefore does not 
appear to fall under the exemption at 38 C.F.R. § 4.30.  

A review of the only statement of the case that has been 
issued, dated in May 2005, shows that it was limited to the 
issue of entitlement to extension of the period of temporary 
total convalescence, and that neither of these issues was 
discussed.  

Given the foregoing, the RO has not issued a statement of the 
case on the issues of entitlement to an increased rating for 
his service-connected right shoulder disability, to include 
whether the RO's reduction in the veteran's disability rating 
for his right shoulder disability from 40 percent to 30 
percent, effective May 1, 2005, was proper, and no appeal has 
been perfected.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board further notes that the veteran has testified that 
he is receiving disability benefits from the Social Security 
Administration (SSA).  The SSA's records are not currently 
associated with the claims files.  The administrative 
decision by SSA, along with the medical evidence relied upon, 
must be obtained and associated with the claims folder.  
Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

The veteran has testified that his right shoulder symptoms 
have worsened since his last VA examination in October 2004.  
The Court has stated that the VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, after all 
relevant records have been obtained, the veteran should be 
afforded the appropriate examination

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issue of 
entitlement to an increased rating for 
his service-connected right shoulder 
disability, to include whether the RO's 
reduction in the veteran's disability 
rating for his right shoulder disability 
from 40 percent to 30 percent, effective 
May 1, 2005, was proper.  The veteran 
should be informed of his appeal rights 
and of the actions necessary to perfect 
an appeal on this issue.

2.  The RO should contact the Social 
Security Administration (SSA) and attempt 
to obtain that agency's decision awarding 
benefits to the veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's decision.

3.  The veteran should be afforded an 
examination of his right shoulder to 
ascertain the severity and manifestations 
of his service-connected degenerative 
arthritis, glenohumeral joint, tendonitis 
and dislocation of the acromioclavicular, 
right shoulder (dominant).  All necessary 
tests and studies deemed necessary should 
be accomplished and should include 
complete range of motion findings.  All 
complaints and clinical findings should 
be reported in detail.

a) In accordance with 38 C.F.R. Sections 
4.40, 4.45, 4.59, VAOPGCPREC 36-97, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examination report must also address 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded 
pain begins and ends when measuring 
limitation of motion.

b) If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated and the reason should be 
explained.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


